Dismissed and Memorandum Opinion filed August 27,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-99-01171-CV
____________
 
ALASTAIR J. TURNER, Appellant
 
V.
 
TUBACEX, INC. and TUBACEX, S.A., Appellees
 

 
On Appeal from the
151st District Court
Harris
County, Texas
Trial Court Cause
No. 95-10034
 

 
M E M O R
A N D U M  O P I N I O N
This is an appeal from a judgment signed July 21, 1999.  On
April 20, 2000, this court abated this appeal because appellant Alistair J.
Turner petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Eastern District of Pennsylvania, under cause number 00-13958.  See
Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on May 3,
2000.  The parties failed to advise this court of the bankruptcy court action.




On July 23, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.